Title: Report on the Proceedings of the Northwest Territory, 29 October 1792
From: Jefferson, Thomas
To: Washington, George


The Secretary of State has had under consideration the Report of the proceedings of the Secretary of the Territory of the U.S. North West of the Ohio in the absence of the Governor from January the 1st. to June 30th. 1792. and
Reports
to the President of the United States that there is nothing contained therein which requires any thing to be done on the part of the President of the United States.

Th: Jefferson
Oct. 29. 1792.

